IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         September 2, 2009
                                     No. 08-41253
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

KAREN AIDE CANTU-MEDINA,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 1:07-CR-1215-1


Before BENAVIDES, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Karen Aide Cantu-Medina pleaded guilty pursuant to a written plea
agreement to possessing with intent to distribute more than five kilograms of
cocaine and was sentenced to 87 months of imprisonment. Five months after the
entry of judgment, Cantu-Medina filed a notice of appeal.                      Her counsel
subsequently moved to withdraw. Finding that the judgment of conviction and
sentence had become unappealable when no notice of appeal was timely filed,
the district court denied the motion as moot.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-41253

      Cantu-Medina now moves this court for the production of transcripts at
government expense, the appointment of counsel, and permission to proceed in
forma pauperis.     This court may dismiss an appeal when considering an
interlocutory motion if the appeal “is frivolous and entirely without merit.” 5 TH
C IR. R. 42.2. Cantu-Medina did not file a notice of appeal within 10 days after
the entry of the criminal judgment, see F ED. R. A PP. P. 4(b)(1)(A), or even within
the time for extending the appeal period under F ED. R. A PP. P. 4(b)(4). Cantu-
Medina is not entitled to have the untimeliness of her notice of appeal
disregarded. See United States v. Leijano-Cruz, 473 F.3d 571, 574 (5th Cir.
2006). Because the instant appeal is without arguable merit, Cantu-Medina’s
motions for the production of transcripts at government expense, the
appointment of counsel, and permission to proceed in forma pauperis are
DENIED, and the appeal is DISMISSED as frivolous. See 5 TH C IR. R. 42.2.




                                         2